UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):July 18, 2016 OCEAN THERMAL ENERGY CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-55573 80-0968237 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation or organization) Identification No.) 800 South Queen Street Lancaster, PA (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (717) 299-1344 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01—OTHER EVENTS On July 18, 2016, Ocean Thermal Energy Corporation issued a press release, a copy of which is filed as Exhibit 99.01 hereto. ITEM 9.01—FINANCIAL STATEMENTS AND EXHIBITS The following is filed as an exhibit to this report: Exhibit Number Title of Document Location 99 Miscellaneous Press release dated July 18, 2016 Attached SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OCEAN THERMAL ENERGY CORPORATION Dated: July 18, 2016 By: /s/ Jeremy P. Feakins Jeremy P. Feakins Chief Executive Officer 2
